Citation Nr: 0621941	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating for spondylolisthesis of the 
lumbosacral spine, in excess of 10 percent from April 13, 
1999 to August 24, 2001; in excess of 40 percent from August 
25, 2001 to July 24, 2003; and in excess of 60 percent from 
July 25, 2003 to March 16, 2004, and from June 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son, and RH




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for low 
back pain with history of spondylolisthesis and assigned a 10 
percent evaluation, effective April 13, 1999.  The veteran 
perfected an appeal as to the assigned rating.  The issue on 
appeal here is explained by the procedural history explained 
below.  

During the pendency of the appeal, the veteran testified in 
March 2000 before a hearing officer at the RO.  In March 
2001, the veteran, his spouse and son, and RH testified at a 
personal hearing before the undersigned.  

In April 2001, the Board remanded the case to the RO for 
further development with respect to the spondylolisthesis 
rating issue.  

In a September 2001 rating decision, the RO recharacterized 
the veteran's low back disorder as spondylolisthesis of the 
lumbosacral spine; and granted an increase in the assigned 
rating from 10 to 40 percent, effective from August 25, 2001.  
Subsequently, in October 2003, the Board remanded the case 
for further development.  

In a February 2006 rating decision, the RO increased the 
assigned rating from 40 to 60 percent, effective from July 
25, 2003 to March 16, 2004; assigned a 100 percent from March 
17 to May 31, 2004 under 38 C.F.R. § 4.30 (convalescent 
rating); and reverted the assigned rating to 60 percent 
effective from June 1, 2004.  

Since increases during the appeal did not constitute a full 
grant of the benefit sought, the evaluation issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Further, because the veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, the issue on appeal involves the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Therefore, the Board must 
consider the initial ratings assigned respectively for the 
periods indicated in the issue on page one.  

The report of VA examination in February 2006 contains an 
opinion that degenerative osteoarthritis of the cervical 
spine is related to service.  Based on that evidence, the 
Board concludes that the issue of entitlement to service 
connection for a cervical spine disorder may be reasonably 
inferred from the evidence of record.  Also, the Board 
concludes that the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) may be reasonably inferred from 
the evidence of record.  These matters are referred to the RO 
for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.

A statement from the veteran dated in March 2006 was received 
that month at the RO and forwarded to the Board in June 2006.  
The veteran's statement addressed his response to an RO 
letter dated March 1, 2006, which was attached to the most 
recent supplemental statement of the case and notified the 
veteran that he had 60 days to make any comment concerning 
additional information.  In the veteran's statement in 
response, he requested that VA review recent records of 
treatment at the Dorn VA Medical Center in Columbia, South 
Carolina and at the Vets Clinic (VA's Greenville Outpatient 
Clinic) in Greenville, South Carolina.  

The most recent VA treatment records in the claims file are 
dated in 2003.  The veteran's statement indicates that there 
are recent VA records after that pertaining to his rating 
claim on appeal.  VA medical records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Prior to the Board's adjudication of the veteran's claim, the 
RO should obtain any existing VA records.

Therefore, in summary, as decisions of the Board must be 
based on all of the evidence that is known to be available, 
the RO must obtain all treatment records relevant to the 
claimed condition prior to further adjudication of the claim.  
See 38 U.S.C. § 5103A (West 2002 & Supp. 2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.").

Subsequent to obtaining any existing VA medical records at 
the VA Medical Center in Columbia, South Carolina and at the 
VA Greenville Outpatient Clinic in Greenville, South 
Carolina, the RO should arrange for an addendum to VA spine 
and neurological disorders examinations conducted in January 
2006. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant VA 
medical records not already in the claims 
file, to specifically include any VA 
medical records of treatment at the Dorn 
VA Medical Center in Columbia, South 
Carolina and at the VA Greenville 
Outpatient Clinic in Greenville, South 
Carolina, since approximately 2001.  Any 
records obtained should be associated with 
the claims folders.

2.  After associating any records obtained 
from the above action, the RO is requested 
to forward the claims folder to the VA 
examiners who conducted VA spine and 
neurological disorders examinations in 
January 2006, for the purpose of obtaining 
an addendum to each examination.  If 
either examiner is unavailable, the case 
is to be referred to another appropriate 
VA specialist.  

After again reviewing the claims file 
records, each examiner is requested to 
provide an addendum to their respective 
spine and neurological disorders 
examinations of January 2006.  On the 
basis of that review, and specifically in 
view of any additional evidence obtained 
since January 2006, the examiners are 
requested to  provide any updates or 
changes to relevant findings previously 
made in the January 2006 examinations.  If 
the examiner(s) determines that additional 
physical examination of the veteran is 
necessary in order to provide the 
requested addendum, such examination 
should be conducted.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



